Citation Nr: 0209270	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  97-06 663	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from May 1970 to August 1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 decision by the Muskogee, Oklahoma 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which determined that new and material evidence had not 
been received to reopen the claim of service connection for a 
back disorder.  The veteran's claim has been transferred to 
the Waco, Texas RO.  

In a February 1998 rating decision, service connection was 
granted for post-traumatic stress disorder (PTSD) and a 30 
percent rating was assigned effective January 1996.  The 
veteran appealed that determination and also filed a claim 
for a total disability rating based upon individual 
unemployability (TDIU).  In April 2001, the claim for TDIU 
was granted.  In January 2002, the RO granted a total 
schedular rating for PTSD and assigned an effective date of 
November 1994.  Since this represented a total grant of 
benefits on appeal, this issue is resolved.  


FINDINGS OF FACT

1.  In a March 1990 decision, the RO confirmed and continued 
the prior denial of service connection for a back disorder 
and notified the veteran of this decision and of his 
procedural and appellate rights; however, a notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's March 1990 decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's March 1990 decision which confirmed and 
continued the prior denial of service connection for a back 
disorder is final.  38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has not been submitted since 
the RO's March 1990 decision, thus, the claim of service 
connection for a back disorder is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
March 1994 and May 1996 RO decision letters; January 1997 
statement of the case; and October 1999 and April 2001 
supplemental statements of the case, of the reasons and bases 
for the denial of his claim.  The Board concludes that the 
discussions in the RO decisions, statement of the case, and 
supplemental statements of the case, informed the veteran of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the burden is on the veteran to submit new and material 
evidence.  He has been advised of his obligation to do so.  
VA has obtained pertinent VA records.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claim.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 


Background

In a March 1988 rating decision, service connection was 
denied for residuals of a back injury.  The veteran appealed 
that determination to the Board.  In an April 1989 decision, 
the Board denied service connection for a back disorder.  The 
evidence of record at that time consisted of the service 
medical records; medical reenlistment examinations for the 
United States Naval Reserve dated in June 1980 and July 1982; 
private medical evidence dated from 1984 to 1988 from CT 
Radiology Associates, Ltd., Alan R. Levinstone, M.D., Joe 
Blumenau, M.D., and Worker Compensation Unit insurance 
records.  The RO found that while the veteran received 
inservice treatment for back complaints, these incidents were 
acute and transitory and resolved without residual 
disability, and that he did not currently have a back 
disability due to disease or injury during service.  The 
Board noted that while the veteran contended that he was 
struck by a cable on his back during service, the service 
medical records actually showed that he was struck in the 
chest area.  The board concluded that a back injury was not 
incurred in or aggravated by active service nor was arthritis 
presumed to have so been incurred. 

Thereafter, additional evidence was received.  A November 
1988 computerized tomography (CT) revealed mildly bulging 
discs at L3-L4 and at L4-L5 as well as hypertrophic 
degenerative changes of the facet joints with slight 
narrowing of the left neural foramen at L5-S1.  A December 
1989 report of Michele Doone, D.C., revealed, in pertinent 
part, that the veteran had retrolisthesis of L5 and a right 
vertebral body rotation of L1-L5.  She also referred to the 
CT report.  She opined that the severity of osteodegenerative 
arthritic changes could not possibly be due to a post-service 
September 1988 Workman's Compensation injury.  She opined 
that his moderate to sever findings placed him in Phase III 
Spinal degeneration with an onset date of approximately 15 
years ago which seemed to be in close proximity to injury in 
1973, while the veteran was on active duty.  

October 1988 to October 1989 records of William Tobleman, 
Jr., M.D., revealed that the veteran reported both inservice 
and post-service back injuries.  Currently, in pertinent 
part, the veteran had acute lumbar radicular syndrome and 
history of old lumbar spine injury.

A February 1990 VA examination revealed that the veteran 
reported having sustained an inservice low back injury.  
Physical examination revealed cervical spine disability.  
However, x-rays also revealed degenerative joint disease 
changes between T12 and L1.  

In a March 1990 rating decision, the RO confirmed and 
continued the prior denial of service connection for a back 
disorder.  The RO noted that while Michele Doone, D.C., 
opined that the veteran's current back disorder had its onset 
during service, her opinion was not substantiated by the 
service medical records.  The veteran was notified of this 
decision and of his procedural and appellate rights in an 
April 1990 letter.  He did not appeal.  

In August 1993, the veteran sought to reopen his claim of 
service connection for a back disorder.  In a November 1993 
letter, he was advised that he needed to submit new and 
material evidence to reopen his claim of service connection.  
Thereafter, no evidence was forthcoming.  

In a March 1994 decision letter, the RO indicated that new 
and material evidence had not been submitted to reopen the 
claim.  

In August 1994, the veteran sought to reopen his claim of 
service connection for a back disorder.  This statement was 
received within one year of the March 1994 decision which 
denied his claim.  In a November 1994 letter, he was advised 
that he needed to submit new and material evidence to reopen 
his claim of service connection.

Thereafter, a duplicate of the opinion of Michele Doone, 
D.C., and of the February 1990 VA examination report were 
received.  

Subsequently, VA records dated from 1993 to 1994 were 
received which showed that the veteran was treated for back 
pain in July 1994.  In March 1995, the veteran was afforded 2 
VA examinations for evaluation of psychiatric disability and 
facial scarring.  They did not pertain to back disability.  
Likewise, an August 1995 psychiatric examination also did not 
pertain to back disability.  

Subsequently, VA records dated from 1995 to 1996 were 
received which showed that the veteran was using a back brace 
in August 1995.  

In a May 1996 statement, the veteran indicated that he was 
struck by a cable in the back during service.  

In May 1996, the RO issued a letter stating that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a back disorder.  

In a June 1996 statement, the veteran again asserted that he 
injured his back during service when he was struck in the 
back and had been wearing a back brace for the last 13 years.  

In a lay statement received in January 1997, the veteran's 
wife indicated that after the veteran returned from Vietnam, 
he complained how his back was always hurting him.  In a May 
1997 statement, the veteran reiterated his prior assertions.  

Thereafter, a May 1996 VA outpatient record was received 
which showed that the veteran reported to the examiner that 
he injured his back during service when he was struck by a 
cable and that his back continued to hurt.  

Subsequently, VA records dated from 1994 to 1997 were 
received which reflected psychiatric treatment.  The veteran 
expressed to his examiners that he had back problems.

In January 1998, the veteran was afforded a VA psychiatric 
examination which did not pertain to back disability.  

Thereafter, a 1996 VA outpatient record was received which 
did not pertain to a back disability.  Subsequent 1999 
records reflected psychiatric treatment.  The veteran 
expressed to his examiners that he had chronic back problems.

Thereafter, VA records dated from 1993 to 1999 were received 
which showed treatment over the years for degenerative joint 
disease of the spine.  

Subsequently, a duplicate service medical record was 
received.  1999 VA medical records pertaining to psychiatric 
treatment did not reflect back treatment.  Thereafter, 
prescription receipts were received.  Thereafter, VA records 
dated through 2000 were received which showed the continued 
diagnosis of arthritis of the spine.  

In January 2000, the veteran was afforded a VA psychiatric 
examination which did not pertain to back disability.  In 
addition, a January 2001 psychiatric consultation did not 
pertain to back disability nor did psychiatric consultation 
reports dated through November 2001.  A February 1996 VA 
outpatient record pertaining to a skin disorder also did not 
address back disability.  


Analysis

When a claim has been disallowed by the Board, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104.  According to the 
Court, the pertinent VA law requires that in order to reopen 
a previously and finally disallowed claim, there must be new 
and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In this 
case, the last final decision of record was the March 1990 
rating decision. 

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge.  The Board notes that the legal standard of 
what constitutes "new and material" evidence was recently 
amended.  This amendment is inapplicable in the instant case 
as the amendment applies prospectively to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a).)

The evidence added to the record since the final March 1990 
rating decision is cited above.  The evidence which has been 
added to the record which consists of duplicate copies of old 
evidence is obviously not new.  The copies of the veteran's 
prescriptions do not show that the veteran currently has a 
back disorder which is etiologically related to service.  
Accordingly, that evidence, while new, is not material.

The veteran's contentions that he was injured during service 
when a cable struck him in the back are cumulative and 
duplicative of his contentions of record at the time of the 
March 1990 rating decision.  The lay statement from his wife 
stated that the veteran complained of back problems when he 
returned from Vietnam.  While his wife is competent to state 
that she heard the veteran complain of back problems, she is 
not competent to opine that he was suffering from a back 
disorder which was etiologically related to service.  In any 
event, as neither the veteran or his wife is shown to possess 
the appropriate medical expertise and training to competently 
offer an opinion as to whether the veteran currently has 
residuals of injuries he allegedly incurred during service, 
any statements purporting to do so cannot constitute material 
evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
these reasons, the unsupported lay statements, even if new, 
do not serve as a predicate to reopen a previously disallowed 
claim under the facts of this case.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Laypersons are not competent to 
give a medical opinion as to diagnosis or causation.  
Therefore, these statements are not new and material 
evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999), and are insufficient to reopen the claim.  See Savage 
v. Gober, 10 Vet. App. 488 (1997); Moray.

With regard to the newly submitted medical evidence, that 
evidence does not reflect any medical opinion relating 
current back disorder to service.  While examiners noted the 
veteran's complaints of back problems and his reports that he 
initially injured his back during service, no person with 
medical expertise independently opined that there is any 
relationship whatsoever between a current back diagnosis and 
service.  An examiner's recitation of a veteran's reported 
history of a disorder does not constitute competent medical 
evidence in support of a claim.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute medical 
evidence of the required nexus.  LeShore.  The recorded 
histories in the medical reports, therefore, do not 
constitute competent evidence of a nexus between the 
veteran's current back diagnoses and service.  Therefore, the 
newly submitted medical evidence does not bear directly and 
substantially on the question of whether a current back 
disorder is related to service, and this evidence, while new, 
cannot be deemed "material" for purposes of reopening the 
veteran's claim.

Accordingly, the Board finds that the additional evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
Stated differently, the veteran has not submitted new and 
material evidence.  Accordingly, the Board concludes that new 
and material evidence has not been submitted since the RO's 
March 1990 decision, thus, the claim of entitlement to 
service connection for a back disorder is not reopened.




ORDER

New and material evidence has not been submitted since the 
RO's March 1990 decision and the claim of service connection 
for a back disorder is not reopened. 


REMAND

In a December 1998 rating decision, service connection for a 
skin disorder due to Agent Orange exposure was denied.  In 
September 1999, a notice of disagreement was received.  As 
such, the RO is now required to send the veteran a statement 
of the case as to the issue of service connection for a skin 
disorder due to Agent Orange exposure in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  In this 
regard, the United States Court of Appeals for Veterans 
Claims ("the Court") has held that where notice of 
disagreement has been submitted, the veteran is entitled to a 
statement of the case.  The failure to issue a statement of 
the case is a procedural defect requiring a remand.  
Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  

Accordingly, this matter is REMANDED for the following 
action:

The RO should send the veteran a 
statement of the case as to the issue of 
service connection for a skin disorder 
due to Agent Orange exposure in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  If the veteran 
perfects his appeal by submitting a 
timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



